DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 11, of record on page 2 of the previous Action, is withdrawn.

 2.	The 35 U.S.C. 112, second paragraph rejection of Claims 13 and 15, of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 102(b) rejection of Claims 1 — 2, 6, 11, 13 and 15 — 16 as being
anticipated by Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S.
Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application
Publication No. 2009/0208349 A1), of record on page 2 of the previous Action, is withdrawn.

4. 	The 35 U.S.C. 102(b) rejection of Claims 1, 17 — 19 and 21 as being anticipated by Lee
(U.S. Patent No. 3,410,393) as evidenced by Felder et al (U.S. Patent Application Publication
No. 2009/0047597 A1), of record on page 2 of the previous Action, is withdrawn.


Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1 — 2, 6, 10 – 11, 13 and 15 — 16 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Marbrow et al (U.S. Patent No. 5,102,734) in view of Klenke (U.S. Patent No. 3,107,173) as evidenced by Coppini et al (U.S.Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 A1).
With regard to Claims 1 — 2, 10,  13 and 15, Marbrow et al disclose a film (column 1, lines 4 — 5), therefore an article, comprising a substrate layer and a heat — sealable layer bonded to one surface and a discontinuous layer bonded to a second surface, that is a backing layer (column 11, lines 16 — 20); the heat — sealable layer is a copolymer of ethylene terephthalate and ethylene isophthalate (column 2, lines 49 — 53), therefore a first polymer, and the discontinuous layer comprises an acrylic resin (column 3, lines 27 — 28), therefore a second polymer; the heat — sealable layer comprises an optional pigment (may conveniently contain; column 6, lines 8 — 12 of Marbrow et al). Marbrow et al do not disclose that the discontinuous layer is capable of forming a heat seal, but Coppini et al disclose that acrylic resins are heat sealable (paragraph 0002 of Coppini et al). Marbrow et al do not disclose that the heat — sealable layer is water — dispersible, but Beer et al disclose that polyesters are water — dispersible and also specifically state that ethylene terephthalate is water — dispersible (paragraph 0106). The heat — sealable layer is therefore capable of forming a heat sealwith the discontinuous layer. Marbrow et al also do not disclose that the heat — sealable layer is coated. However, the heat — sealable layer is cast (column 2, lines 54 — 57) and the claimed aspect of being a ‘coating’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. 
Marbrow et al fail to disclose mica. However, Klenke teaches that mica
is well — known in the art to be a pigment (column 1, lines 11 — 15; column 2, lines 5 – 6) for the purpose of obtaining iridescent sparkle (column 3, lines 1 – 2).
It would have been obvious for one of ordinary skill in the art to provide for mica in order
to obtain iridescent sparkle as taught by Klenke.
With regard to Claim 6, the claimed coat weight is disclosed by Marbrow et al (column 5,
lines 34 — 38).
With regard to Claim 11, alternatively, the first polymer disclosed by Marbrow et al is
ethylene isophthalate, as ethylene isophthalate is a polymer of the copolymer. The claimed
amount is therefore disclosed, because 18 mole % is disclosed (column 2, lines 49 — 53).
With regard to Claim 16, the discontinuous layer comprises a mineral that is silica
(column 6, lines 20 — 22 of Marbrow et al).

7. 	Claims 1, 17 — 19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (U.S. Patent No. 3,410,393) as evidenced by Felder et al (U.S. Patent Application Publication No. 2009/0047597 A1) in view of Weil (U.S. Patent No. 2,967,098) and Pockel (U.S. Patent No. 2,726,225).
With regard to Claim 1, Lee discloses a panel, therefore an article, having
applied to its inner surface, therefore a first surface, a coating ‘27’ (column 2, lines 65 — 72) and
on its reverse side, therefore a second surface, a coating, therefore a layer, that is discontinuous
that is also coating ‘27’ (column 3, lines 14 — 21); the panel is therefore also a substrate; the
coatings are heat — sealable (suitable for sealing utilizing heated sealing bars; column 3, lines 4 — 7); coating ‘27’ is identical to another coating, ‘25,’ (column 2, lines 65 — 72), which is a mixture that includes nitrocellulose and polyvinyl acetate and a plasticizer (column 2, lines 62 — 65). Lee does not disclose that nitrocellulose and polyvinyl acetate are water — dispersible, but Felder et al disclose that nitrocellulose and polyvinyl acetate are water — dispersible (paragraph 0071). Lee fails to disclose a copolymer of polyethylene terephthalate and a phyllosilicate mineral.
Weil teaches nitrocellulose comprising mica (column 4, lines 1 – 5)  and a plasticizer (column 3, lines 46 – 50) for the purpose of obtaining no appreciable separation of plasticizer (column 2, lines 48 – 53).
It therefore would have been obvious for one of ordinary skill in the art to provide for mica in order to obtain no appreciable separation of plasticizer as taught by Weil.
Pockel teaches polyvinyl acetate comprising a plasticizer that is a copolymer of polyethylene terephthalate (comprising terephthalic acid and diethylene glycol and isophthalic acid; column 1, lines 52 – 59) for the purpose of obtaining a plasticizer that will not migrate out (column 1, lines 35 – 40).
It therefore would have been obvious for one of ordinary skill in the art to provide for a plasticizer that is a copolymer of polyethylene terephthalate in order to obtain a plasticizer that will not migrate out as taught by Pockel.
With regard to Claim 17, the substrate disclosed by Lee is paper (column 2, lines 20 —
25).
With regard to Claim 18, the first surface disclosed by Lee is an inner surface (column 2,
lines 65 — 72) and the second surface is an outer surface (column 3, lines 14 —21) anda
container is disclosed (column 4, lines 8 — 14) that is heat — sealed (column 2, line 43).
With regard to Claim 19, the container is adapted for enclosing trays which carry articles
of a sterile character (column 2, lines 13 — 20). The container is therefore configured to hold
bottles containing a liquid having the claimed temperature.
With regard to Claim 21, alternatively, the discontinuous coating is applied to the inner
surface (column 2, lines 65 — 71).

8. 	Claims 3 — 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al (U.S. Patent No. 5,102,734) in view of Klenke (U.S. Patent No. 3,107,173) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 Al) in view of Zofko (U.S. Patent No. 4,037,550).
Marbrow et al and Klenke disclose an article as discussed above. The discontinuous layer is for the purpose of providing slip properties (column 5, lines 34 — 35 of Marbrow et al). With regard to Claims 3 — 4, Marbrow et al and Klenke fail to disclose monomers that are ethylene and acrylic acid. However, Zofko teaches that ethylene acrylic acid copolymer is well — known in the art to have slip properties (used as a slip coating; column 4, lines 48 — 55). It therefore would have been obvious for one of ordinary skill in the art to provide for ethylene acrylic acid copolymer in order to provide slip properties as taught by Zofko.

9. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al
(U.S. Patent No. 5,102,734) in view of Klenke (U.S. Patent No. 3,107,173)  as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 Al) in view of Suzuki et al (U.S. Patent No. 5,674,182).
Marbrow et al and Klenke disclose an article as discussed above. The discontinuous layer is for the purpose of providing slip properties (column 5, lines 34 — 35 of Marbrow et al), and because the discontinuous comprises an acrylic resin, the discontinuous layer does not necessarily consist of  acrylic resin. Marbrow et al and Klenke fail to disclose polyetherimide. However, Suzuki et al teach that polyetherimide is well — known in the art to have superior slip properties (characteristics; column 16, lines 24 — 27).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polyetherimide in order to provide superior slip properties as taught by Suzuki et al.

10. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al
(U.S. Patent No. 5,102,734) in view of Klenke (U.S. Patent No. 3,107,173) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 Al) in view of Foster et al (WO 98/41588 A1).
Marbrow et al and Klenke disclose an article as discussed above. With regard to Claim 7, Marbrow et al and Klenke fail to disclose the claimed coating weight.
Foster et al teach a coating of polyester having a weight of 20 g/m2 (page 7, lines 1 — 6)
for the purpose of providing excellent adhesion (page 3, lines 3 — 6).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
coating having a weight of 20 g/m2, therefore about the claimed range, in order to obtain
excellent adhesion as taught by Foster et al.


11. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al
(U.S. Patent No. 5,102,734) in view of Klenke (U.S. Patent No. 3,107,173) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 Al) in view of Klenke (U.S. Patent No. 3,107,173) and further in view of Foster et al (WO 98/41588 Al).
Marbrow et al and Klenke disclose an article as discussed above. The heat — sealable
layer is applied by conventional techniques (column 2, lines 54 — 55 of Marbrow et al). With
regard to Claim 12, Marbrow et al and Klenke fail to disclose an inner layer comprising a third
polymer and the mica and an outer layer comprising the first polymer without the mica.
Foster et al teach a coating of polyester additionally comprising a primer layer (primed
substrate; page 3, lines 3 — 6) that is a polyester (page 3, lines 11 — 13) for the purpose of
providing excellent adhesion (page 3, lines 3 — 6).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
coating having a primer layer in order to obtain excellent adhesion as taught by Foster et al. The
coating would therefore be structurally identical to a coating having an inner layer that is the
primer layer comprising a third polymer and an outer layer comprising the first polymer.
The inner layer taught by Foster et al comprises a filler that is per se known in the art (page 4, lines 9 — 15). Foster et al do not explicitly teach a filler that is a mineral. However, the Examiner takes Official Notice that fillers that are per se known in the art include minerals.

12. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marbrow et al
(U.S. Patent No. 5,102,734) in view of Klenke (U.S. Patent No. 3,107,173) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 Al) in view of Klenke (U.S. Patent No. 3,107,173) and Foster et al (WO 98/41588 A1) as evidenced by Kibler et al (U.S. Patent No. 3,734,874).
Marbrow et al, Klenke and Foster et al disclose an article as discussed above. Foster et al
do not explicitly teach that the inner layer comprises a styrene — containing polymer, but Foster
et al teach that the inner layer is disclosed in Kibler et al (page 4, line 7 of Foster et al) and
Kibler et al disclose a styrene — containing polymer (column 21, line 1).

13. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (U.S. Patent
No. 3,410,393) in view of Weil (U.S. Patent No. 2,967,098) and Pockel (U.S. Patent No. 2,726,225) as evidenced by Felder et al (U.S. Patent Application Publication No. 2009/0047597 A1) and Hayes (U.S. Patent Application Publication No. 2015/0203704 A1) and Stark et al (U.S. Patent No. 5,897,411) and VonFelden et al (U.S. Patent Application Publication No. 2014/0039116 A1).
Lee, Weil and Pockel discloses an article as discussed above. Lee, Weil and Pockel do not disclose an article having a repulpability of at least about 85%. However, Hayes discloses that paper is repulpable (paragraph 0093) and Stark et al disclose that polyvinyl acetate is repulpable (column 5, lines 27 — 33) and VonFelden et al disclose that the definition of ‘repulpable’ is at least 80% repulpable (paragraph 0006). Paper and polyvinyl acetate that are at least 80% repulpable are therefore disclosed by Lee. Although the disclosed range of repulpability is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Additionally, although Lee does not disclose that nitrocellulose is repulpable, it would have been obvious for one of ordinary skill in the art to provide for a small amount of nitrocellulose, such as less than 1% by weight, since a mixture of polyvinyl acetate and nitrocellulose is disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
14.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 11,  35 U.S.C. 112, second paragraph rejection of Claims 13 and 15,  35 U.S.C. 102(b) rejection of Claims 1 — 2, 6, 11, 13 and 15 — 16 as being anticipated by Marbrow et al (U.S. Patent No. 5,102,734) as evidenced by Coppini et al (U.S. Patent Application Publication No. 2006/0079646 A1) and Beer et al (U.S. Patent Application Publication No. 2009/0208349 A1) and  35 U.S.C. 102(b) rejection of Claims 1, 17 — 19 and 21 as being anticipated by Lee (U.S. Patent No. 3,410,393) as evidenced by Felder et al (U.S. Patent Application Publication No. 2009/0047597 A1), of record in the previous Action, have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn.
However, Applicant argues, on page 8 of the remarks dated May 17, 2022, that a phyllosilicate is not disclosed by Marbrow et al. This is not persuasive because the previous Action does not state that a phyllosilicate is disclosed by Marbrow et al.
Applicant also argues, on page 9, that the previous Action does not address whether the coating on the first surface is heat sealable to the coating on the second surface. This is not persuasive because the  previous Action states that both Marbrow et al and Lee disclose a  coating on the first surface and  a coating on the second surface that are heat sealable. The coatings are therefore heat sealable to each other.
Applicant also argues, on page 12, that it cannot be obvious for one of ordinary skill in the art to use mica as the pigment disclosed by Marbrow et al and also obvious to use no pigment at all. This is not persuasive because the disclosed pigment is not required by Marbrow et al and is therefore optional.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782